Citation Nr: 1544044	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-14 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for high cholesterol.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for bilateral pes planus (also referred to as flat feet).  

5.  Entitlement to special monthly compensation (SMC) based on housebound aid and attendance.  

6.  Entitlement to service connection for a severe depressive disorder without psychotic issues.  

7.  Entitlement to service connection for erectile dysfunction.  

8.  Entitlement to service connection for bilateral hearing loss.  
9.  Entitlement to service connection for insomnia. 

10.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.  


REPRESENTATION

The Veteran represented by:    Robyn R. Cannon, Attorney


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to April 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

After the April 2014 substantive appeal, the Veteran submitted a letter from Dr. J. G. L. regarding his level of disability, which included a discussion of his claimed back condition.  The Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review, and to proceed with a decision is not prejudicial to the Veteran in this case.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

Also, since the issuance of the February 2014 statement of the case, VA obtained additional evidence from the Social Security Administration, as well as updated VA outpatient treatment records, in connection with other claims the Veteran had filed.  Generally, a supplemental statement of the case (SSOC) must be issued by the Agency of Original Jurisdiction (AOJ) when new evidence is received.  An exception to this general rule is when the additional evidence is either duplicative or not relevant to the issue on appeal.  38 CFR 20.1304(c).   In the present case, the Board finds that the newly obtained evidence is not relevant to the issue on appeal.  The evidence supports the finding of a current disability for the claimed conditions, and fails to provide any statements as to nexus or aggravation.  That is what at issue - or what is relevant - in this case.  Accordingly, the Board may proceed with the adjudication of the pending claims as a SSOC is not required. 

The issues of entitlement to (1) special monthly compensation (SMC) based on housebound aid and attendance, (2) service connection for a severe depressive disorder without psychotic issues, (3) service connection for erectile dysfunction, (4) service connection for bilateral hearing loss, (5) service connection for insomnia, and (6) an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

2.  A low back disability was present during service, but resolved.  The current low back disability is etiologically related to degenerative disc disease which has been found unrelated to the Veteran's service. 

3.  Hypertension has no etiological relationship to the Veteran's service. 


4.  Pre-existing bilateral pes planus was noted on the February 2002 service entrance examination; the evidence does not establish that the Veteran's pre-existing bilateral pes planus was permanently aggravated during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for high cholesterol have not been met.  
38 U.S.C.A. §§ 101(16), 105(a), 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a low back disability have not been met.   
38 U.S.C.A. §§ 101(16), 105(a), 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 101(16), 105(a), 1110, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2015).

4.  A bilateral pes planus disability was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  Service connection on the basis of continuity of symptomatology is available for arthritis and hypertension. 38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  These conditions may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  High Cholesterol

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.   Hypercholesterolemia is an "excess of cholesterol in the blood."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 887 (32nd ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, and so on."  Id.  at 795.  
The Veteran is currently being treated for high cholesterol, which was noted in February 2003 and May 2007 laboratory results.  The Veteran's treatment regimen is noted in his Biloxi VA Medical Center treatment records. 

Elevated cholesterol readings are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board looked for evidence of a residual disability as a result of the Veteran's elevated cholesterol levels, but found none.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225   (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44   (1992).  Therefore, service connection is denied. 

B.  Low Back Disability 

The Veteran has degenerative disc and joint diseases of the lumbar spine of the L4-5.  The Veteran contends this current condition is related to a back injury he had in service.  Even though the Veteran is considered competent to report the observable manifestations of his claimed disability such as pain, he is not competent to render a diagnosis or offer an opinion as to the etiology of his claimed disability since he does not have the requisite medical knowledge or training.   Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The service treatment records support the Veteran's contention of a back condition in service.   In June 2006, the Veteran attended a follow up regarding back pain.  The Veteran had injured the back earlier in service.  At the time of this appointment, the Veteran did not report any change in severity.  He reported that the pain in his back would occasionally shoot to his thighs.  The military examiner observed that the Veteran had decreased range of motion secondary to pain.  The examiner opined that the Veteran's low back pain was mechanical due to muscle spasms.  At the February 2009 separation examination, the examiner indicated that the Veteran had back pain in service, but that the condition had resolved.  

Post-service in March 2011, the Veteran renewed his complaints of back pain with an initial visit at the Biloxi VA Medical Center.  The Veteran reported having back pain since 2006, but that the pain had become progressively worse.  Similar complaints are found in his records from Dr. B. and Franklin Primary Health Care starting in 2011.  Doctors performed a number of evaluations to determine the cause of the Veteran's back pain.  In 2011, x-rays of the lumbar spine were normal.  In February 2013, nerve conduction studies conducted were normal.  In March 2013, the Veteran was evaluated at the VA rheumatology clinic.  The rheumatologist opined that the Veteran had degenerative disc disease and degenerative joint disease at the L4-5 with some neural foraminal and canal stenosis, as seen on an MRI scan.  The rheumatologist opined that the degenerative condition was the cause for the Veteran's low back pain because it was mechanical in nature.  No mention of any relationship to the Veteran's in-service back issue was noted during this evaluation.  

In August 2011, the Veteran underwent a VA examination to determine the nature and etiology of the Veteran's low back condition.  The examiner opined that the current condition was less as likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that age, genetics and body weight were the predominant factors of degenerative disc disease.  Even though a back sprain or strain involves muscles or ligaments of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of or related to the other.  In extrapolating this information, the examiner found that the Veteran's lumbar degenerative disc disease was not caused by or related to the remote lumbar strain in service.  Without any opinion to the contrary, the Board find the preponderance of the evidence against the claim based on the fact that the current disability and the in-service injury have two different etiologies.  

The Board notes that there is a letter from a Dr. J. G. L. reflecting the Veteran's report that he was knocked to his feet on to the deck injuring his back and legs during service.  This statement is nothing more than restatement of the Veteran's statement, as opposed to an actual medical opinion as to the cause of the Veteran's current back pain.  That is clear from the wording of the document itself.  Accordingly, the statement has no more probative weight than the Veteran's lay statements.  This letter does not change the outcome of this claim.  The preponderance of the evidence is against service connection. 

C.  Hypertension 

The Veteran contends that he has hypertension that is related to service.  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater; and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater, with a diastolic blood pressure of less than 90 mm. For VA purposes, a diagnosis of hypertension must be confirmed by readings taken two or more times on at least three different days. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

During service, the Veteran's blood pressure levels were consistently normal.  With 128/69 in January 2005, 143/74 in March 2006, 152/68 in June 2006, 117/62 in April 2007, 112/92 in April 2008.  

After service, the Veteran had normal blood pressure levels as evidenced by a periodic examination conducted in April 2010 (133/89).  Hypertension was first noted in a December 2011, approximately two and half years after discharge, at an evaluation at the Franklin Primary Health Care Center, Inc. It appears after the Veteran had consistently elevated blood pressure levels he was diagnosed with hypertension and prescribed hydrochlorothiazide, as noted in the Biloxi VA Medical Center treatment records.  The Veteran has seen good results.  His blood pressure levels have remained relatively normal throughout the appeal period since taking the medication.  

In determining the etiology of the Veteran's current hypertension, the Board scoured the Veteran's treatment records.  None of the records that discuss hypertension or treatment for hypertension including treatment records from the Biloxi VA Medical Center and private treating sources discuss the etiology of the Veteran's current hypertension.  The treating sources merely denote their treatment regimens for the condition.  

Currently, the only one making the assertion that hypertension is related to service is the Veteran.  The Veteran, as a lay person, is able to provide competent statements regarding symptoms personally observable by him, but is unable to provide competent statements regarding the etiology of a complex medical condition such as hypertension, which could have many root causes that are unobservable by a lay person, and require medical expertise which the Veteran lacks.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Without probative evidence in support of the Veteran's contentions, the Board finds the preponderance of the evidence is against the claim.  In making this finding the Board weighed the facts that there is no evidence of hypertension during service or within a year of separation, and no medical evidence providing positive nexus.  Therefore, service connection is denied. 

D.  Bilateral Pes Planus

In the instant case, the Veteran seeks service connection for bilateral pes planus, which he believes is the result of his military service. The presumption of soundness provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.

Unfortunately, in this case, the presumption of soundness does not apply.  The February 2002 enlistment examination noted mild bilateral pes planus.  Since this disorder was "noted" at service entrance examination, the Veteran is not entitled to the presumption of soundness regarding his feet at service entrance.  38 U.S.C.A. 
§ 1132.  As such, the Board must determine whether the Veteran's pre-existing bilateral pes planus was aggravated during service, with the burden of establishing that the pre-existing bilateral pes planus was aggravated resting with the Veteran. 

To make this determination, the Board must consider the Veteran's service treatment records as well as evidence developed after service.  The Board notes that aggravation for purposes of entitlement to VA compensation benefits requires more than a pre-existing disorder become intermittently symptomatic during service. There must be permanent disability shown.   

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Service treatment records are highly probative of the Veteran's physical condition during service, as they are the only contemporaneous record of his foot disability.  In July 2011, the Veteran filed a claim for service connection asserting that his bilateral foot problems began in service and have worsened over time.  At enlistment, the Veteran's bilateral pes planus was considered mild.  Throughout service, the Veteran's did not complain of any issues with his feet or receive treatment for any foot condition.  Upon separation, the Veteran's feet appeared to improve.  On the February 2002 separation examination report, the examiner noted the pes planus as asymptomatic rather than mild.   

In addition to viewing the service treatment records individually, the Board considered them in the context of the entire record, but continued to find no evidence of aggravation.   Following service, Biloxi VA outpatient active problem lists and outpatient treatment records note generalized complaints of foot pain, but do not denote any specific symptoms for the Board to compare.  

The Board also considered the Veteran's statements of aggravation.  The Board observes that the Veteran is competent to report the observable manifestations of his claimed disability, and therefore may report perceiving pain in his feet.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he is not competent to render a diagnosis or offer an opinion as to the etiology of his disability since he does not have the requisite medical knowledge or training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   The assertions made by the Veteran are contradicted by the clinical testing conducted at the time of separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Given this fact, the Board accords the Veteran's arguments limited probative value.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). 

In sum, the preponderance of the evidence establishes that the Veteran's pre-existing bilateral pes planus did not chronically worsen or increase in severity during his period of service.  The Veteran has failed to meet his burden of establishing aggravation due to service.   Based on the foregoing, the Board finds the Veteran's bilateral pes planus, which existed prior to service, was not aggravated by service.  Service connection is denied. 



II.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to these claims in an August 2011 notice.  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and post-service treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  In the 2014 substantive appeal, the Veteran's representative at that time raised a concern about whether VA outpatient records referenced in the Statement of the Case had been placed in the file; they are in Virtual VA. 

With respect to examinations, the Veteran was afforded a 2011 VA examination regarding his claimed back disability.  The Board finds this examination with opinion is adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

The Veteran has not received an examination regarding his claims of high cholesterol, hypertension, and pes planus.  As noted above, high cholesterol is not a disability for compensation purposes; a VA examination would not change that determination.  As for hypertension, there is no competent and probative evidence suggesting there were elevated blood pressure readings during service; a VA examination could not provide evidence of in-service disease or injury.  As for pes planus, since the condition was shown on entry, it is the Veteran's burden to show the condition was aggravated by service.  He has not met that burden, so there is no duty to obtain an opinion at this time.  


In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for high cholesterol is denied. 

Service connection for a low back disability is denied. 

Service connection for hypertension is denied. 

Service connection for bilateral pes planus is denied. 


REMAND

In November 2011, the Veteran filed a claim for entitlement to (1) special monthly compensation (SMC) based on housebound aid and attendance, (2) service connection for a severe depressive disorder without psychotic issues, (3) service connection for erectile dysfunction, (4) service connection for bilateral hearing loss, (5) service connection for insomnia, and (6) service connection for posttraumatic stress disorder.  

In a July 25, 2013 rating decision, the RO granted the Veteran service connection for posttraumatic stress disorder with a 30 percent rating effective November 15, 2011.   

On July 7, 2014, the Veteran filed a notice of disagreement regarding the denial of the service connection claims and the rating for service-connected posttraumatic stress disorder.  However, the RO has yet to issue a statement of the case.  When an appellant files a timely notice of disagreement as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238   (1999).  Accordingly, the Board remands these issues to the RO to issue the Veteran an SOC and allow the Veteran appropriate time to perfect his appeal, if he desires.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of entitlement to (1) special monthly compensation (SMC) based on housebound aid and attendance, (2) service connection for a severe depressive disorder without psychotic issues, (3) service connection for erectile dysfunction, (4) service connection for bilateral hearing loss, (5) service connection for insomnia, and (6) an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder.  The Veteran and his representative should be provided an appropriate time to respond to perfect an appeal, if they so choose.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


